  Case 2:19-cv-00624-SRC Document 23 Filed 05/18/20 Page 1 of 4 PageID: 749



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
LUCILDA NICOT,                                   :          Civil Action No. 19-624 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Lucilda Nicot (“Plaintiff”)

of the final decision of the Commissioner of Social Security (“Commissioner”) determining that

she was not disabled under the Social Security Act (the “Act”). This Court exercises

jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of the parties

without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s decision will

be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning June 30, 2013. A hearing was held before ALJ Sharon Allard (the

“ALJ”) on July 21, 2017, and the ALJ issued an unfavorable decision on December 21, 2017.

Plaintiff sought review of the decision from the Appeals Council. After the Appeals Council

denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final

decision, and Plaintiff filed this appeal.

                                                   1
    Case 2:19-cv-00624-SRC Document 23 Filed 05/18/20 Page 2 of 4 PageID: 750



        In the decision of December 21, 2017, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform light work, with certain limitations. At step four, the ALJ also

found that this residual functional capacity was sufficient to allow Plaintiff to perform her past

relevant work as a receptionist. The ALJ concluded that Plaintiff had not been disabled within

the meaning of the Act.

        On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on the ground that the residual functional capacity determination is not supported

by substantial evidence. Plaintiff does not dispute that the residual functional capacity

determination is supported by the opinions of the two state agency reviewers. Plaintiff argues

that, nonetheless: 1) these opinions, issued in 2015, are “stale,” and later evidence has not gotten

sufficient weight; and 2) the ALJ did not give sufficient weight to Plaintiff’s subjective

complaints of pain.

        Plaintiff’s arguments cannot succeed because they ask this Court to reweigh the

evidence, 1 which it may not do. The Third Circuit has held:

        A federal court's substantial-evidence review is “quite limited.” Rutherford v.
        Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). A court may not weigh the evidence
        or substitute its own findings for the Commissioner’s. Monsour Med. Ctr. v.
        Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986). [Plaintiff's] arguments amount to
        a request to reweigh the evidence and review the Commissioner’s findings and
        decision de novo.

Davern v. Comm'r of Soc. Sec., 660 Fed. Appx. 169, 173-74 (3d Cir. 2016). See also Williams

v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (“Neither the district court nor this court is


1
  The argument that certain evidence of record is “stale,” and that the ALJ should have given
greater weight to more recent evidence, is a request to reweigh the evidence.

                                                 2
  Case 2:19-cv-00624-SRC Document 23 Filed 05/18/20 Page 3 of 4 PageID: 751



empowered to weigh the evidence or substitute its conclusions for those of the fact-finder.”)

Similarly, in the instant case, Plaintiff asks this Court to review the residual functional capacity

determination de novo and to reweigh the evidence, which it may not do. This Court is

authorized only to review the decision under the substantial evidence standard. 42 U.S.C. §

405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive.”) The opinions of the two state agency reviewers

constitute substantial evidence.

       Furthermore, Plaintiff points generally to the medical evidence from the period of 2015

through 2017, but does not even argue that this evidence from treating physicians contradicts the

opinions of the state agency reviewers. The evidence does suggest, generally, that Plaintiff

continued to experience pain and obtained further treatment for it. Plaintiff points to no medical

opinion that states that she is unable to work, or has any functional impairment that would

preclude performing light work. As the Commissioner contends, the record contains no medical

opinions that conflict with those of the agency reviewers. As Plaintiff concedes, the ALJ

discussed all of this evidence in the decision; nothing was overlooked. Plaintiff has not

persuaded the Court that the ALJ erred.

       As to Plaintiff’s subjective reports of pain, the ALJ stated that she considered them, but

did not find them to be entirely consistent with the medical evidence. This is proper under the

Regulations. 20 C.F.R. § 404.1529(c)(4).

       Plaintiff has failed to persuade this Court that the ALJ erred in her decision, or that she

was harmed by any errors. This Court finds that the Commissioner’s decision is supported by




                                                  3
  Case 2:19-cv-00624-SRC Document 23 Filed 05/18/20 Page 4 of 4 PageID: 752



substantial evidence and is affirmed.



                                               s/ Stanley R. Chesler
                                            STANLEY R. CHESLER, U.S.D.J.
Dated: May 18, 2020




                                        4
